Citation Nr: 1316126	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a higher separate initial rating for right lower extremity radiculopathy, rated as 10 percent disabling from February 26, 2008 to September 8, 2010, and rated as 40 percent disabling from September 9, 2010.

3.  Entitlement to a higher separate initial rating for left lower extremity radiculopathy, rated as 10 percent disabling from February 26, 2008 to September 8, 2010, and rated as 40 percent disabling from September 9, 2010.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In June 2007, the RO granted service connection for degenerative disc disease of the lumbosacral spine and assigned a zero percent (non-compensable) rating effective December 16, 2004.  In September 2007, the RO increased the rating to 10 percent effective October 31, 2006.  In a March 2008 rating decision, the RO in Nashville, Tennessee increased the assigned rating to 40 percent effective October 31, 2006, and assigned separate 10 percent ratings each for right and left lower extremity radiculopathy, effective February 26, 2008.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2010.  A copy of the hearing transcript is associated with the claims file.  The claims were subsequently remanded by the Board for additional development.

In a March 2010 rating decision, an effective date of August 17, 2001 was assigned for the Veteran's lumbar spine disability, and a zero percent rating was assigned for this period.  In November 2011, the Appeals Management Center (AMC) assigned a 40 percent rating for the Veteran's lumbar spine disability effective from August 17, 2001, and increased the assigned ratings for left and right radiculopathy to 40 percent each effective from September 9, 2010.  Therefore, the issues have been recharacterized as listed above.

The Veteran also perfected an appeal contesting the propriety of a reduction from 40 percent to 10 percent for his lumbar spine disability for the period from October 31, 2006 to February 25, 2008.  However, the AMC conceded in the November 2011 rating decision that the reduction was not proper, and the previously assigned 40 percent rating was reinstated for the period in question.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

As discussed further below, the Board will also exercise jurisdiction over a claim for entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).

Additional evidence has recently been received in the claims file, along with an appropriate waiver of RO consideration from the Veteran.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

A portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hearing loss and service connection for a mood disorder secondary to service-connected disabilities have been raised by the record, specifically in the Veteran's VA treatment records, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  With resolution of the doubt in the Veteran's favor, beginning August 17, 2001 , lumbar spine degenerative disc disease was manifested by pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, and other neurological findings, with little intermittent relief.

2.  From September 9, 2010, the Veteran's lumbar spine degenerative disc disease has not been manifested by ankylosis.

3.  From September 9, 2010 to February 29, 2012, the Veteran's right lower extremity radiculopathy was not manifested by marked muscular atrophy.

4.  From March 1, 2012, the Veteran's right lower extremity radiculopathy was manifested by muscular atrophy of the distal calf.

5.  From September 9, 2010 to February 29, 2012, the Veteran's left lower extremity radiculopathy was not manifested by marked muscular atrophy.

6.  From March 1, 2012, the Veteran's left lower extremity radiculopathy was manifested by muscular atrophy of the distal calf.

7.  The Veteran's service-connected disabilities, in particular his lumbar spine degenerative disc disease and bilateral lower extremity radiculopathy, prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for lumbar spine degenerative disc disease with radiculopathy were approximated effective August 17, 2001.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002);.38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, (2012). 

2.  The criteria for a separate initial rating in excess of 40 percent for right lower extremity radiculopathy have not been met from September 9, 2010 to February 29, 2012.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2012).

3.  The criteria for a separate initial 60 percent rating for right lower extremity radiculopathy have been met from March 1, 2012.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2012).

4.  The criteria for a separate initial rating in excess of 40 percent for left lower extremity radiculopathy have not been met from September 9, 2010 to February 29, 2012.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2012).

5.  The criteria for a separate initial 60 percent rating for left lower extremity radiculopathy have been met from March 1, 2012.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2012).

6.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With respect to the Veteran's claim for a TDIU, the Board is granting the full benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the remaining claims, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a statement of the case (SOC) which contained, in part, the pertinent criteria for establishing higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment records, VA treatment records, Social Security Administration (SSA) records, lay statements, and hearing transcript have been associated with the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's back condition and bilateral lower extremity radiculopathy.  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As noted above, the Veteran testified before the undersigned at a January 2010 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing must fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony to substantiate the Veteran's claims and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Further, in view of the substantial grants of increased ratings now issued, the Veteran has not sustained any prejudice by the current action. 

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claims and the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

Finally, this matter was remanded in March 2010 to allow the Veteran to submit VA and non-VA treatment records, obtain the Veteran's SSA records, and afford the Veteran a new examination for his lumbar spine disability.  As noted above, these directives have been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran is currently assigned a 40 percent rating under Diagnostic Code 5243 for his lumbar spine degenerative disc disease effective from August 17, 2001.  From February 26, 2008, he was assigned separate 10 percent ratings under Diagnostic Code 8520 for left and right lower extremity radiculopathy.  Those ratings were increased to 40 percent effective from September 9, 2010.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)). 

Effective September 26, 2003, VA revised the entire section of the rating schedule that addresses disabilities of the spine - including a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date.  Before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the "old criteria," unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Unfavorable ankylosis has not been demonstrated at any point during the period on appeal.  However, the Veteran's condition has resulted in manifestations that are consistent with the higher 60 percent rating.  Specifically, VA treatment records from January 2002 reflect findings of flexion limited to 10 degrees, lumbar spasms, and sciatica with weakened plantar flexion and dorsiflexion.  The treating physician noted that the Veteran was obviously in pain.  While the severity of the Veteran's condition has fluctuated during the period on appeal, additional treatment records and VA examinations reflect findings of back spasms in February 2008, May 2008, July 2008, October 2008, and February 2010.  He also experienced ongoing sciatic neuropathy, with findings of weakened dorsiflexion in October 2006 and March 2007; complaints of numbness or tingling in June 2007, August 2008, March 2012, and August 2012; and diminished strength in July 2008 and April 2010.  Records dated April 2011 described the Veteran's radiculopathy as "severe."  Additional records also reflect a diagnosis of a mood disorder secondary to the Veteran's general medical condition.  These records show that the Veteran obtained "little intermittent relief" from his back condition, as his complaints often involved the pain associated with his low back and lower extremity radiculopathy, and how it affected his ability to sleep.  Collectively, these records demonstrate that the Veteran's condition has approximated the criteria found in Diagnostic Code 5293 throughout the period on appeal, and a higher 60 percent rating is warranted under the old rating criteria.  

Under the revised or "new" criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).

Because the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for evaluations in excess of the 60 percent rating assigned above, it will not be discussed.  

Under the General Rating Formula, the regulations provide for a 40 percent rating if the evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2012).

Again, ankylosis has not been demonstrated at any point during the period on appeal.

However, the rating criteria under the General Formula for Diseases and Injuries of the Spine also provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Id. at Note (1).

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran denied any numbness or tingling in April 2005, and records from August 2006 reflect no significant neurologic findings.  However, the Veteran had weakened dorsiflexion in October 2006 and March 2007.

In June 2007, the Veteran reported increased numbness and tingling in the bilateral lower extremities.  However, VA records dated December 2007 reflect 5/5 strength, intact sensation, and 2+ reflexes.

A February 2008 VA examination noted motor strength of 4/5, characterized by the examiner as mild weakness.  Sensation to pain, position sense, and light touch in the bilateral feet was decreased.  Bilateral knee reflexes were 1+, and ankle reflexes were absent.  No atrophy was present.

Private treatment records from April 2008 and VA records from May 2008 reflect 5/5 strength, intact sensation, and 1+ ankle reflexes. 

In July 2008, the Veteran reported having episodes in which his legs would not move.  These episodes could last up to an hour.  In August 2008, the Veteran reported numbness and tingling in his left leg.  However, VA records from October 2008 reflect 5/5 strength, intact sensation, and 1+ ankle reflexes.  In August 2009, the Veteran reported leg pain but denied any numbness or tingling.  In March 2010, the Veteran had normal strength and sensation.  

A September 2010 VA examination noted absent lower extremity reflexes and strength of 3/5 to 4/5, and an April 2011 supplemental opinion noted that the Veteran's lower extremity radiculopathy was "severe."

A March 2012 VA examination noted strength was generally 4/5.  There was some muscle atrophy of the bilateral distal calves.  Ankle reflexes and the right knee reflex were 1+.  Left knee reflex was absent.  Sensation was decreased throughout the lower extremities, and absent in the lower legs and ankles.  The examiner stated that intermittent pain, paresthesias, and numbness in the lower extremities was "severe," but also stated that the level of incomplete paralysis of the sciatic nerve was "mild."

A rating in excess of 10 percent is not warranted prior to September 9, 2010.  The severity of the Veteran's condition fluctuated during this period, but does not reflect an overall level of impairment consistent with "moderate" incomplete paralysis under Diagnostic Code 8520.  At worst, the Veteran's condition resulted in findings of decreased strength, sensation, and reflexes during the February 2008 VA examination.  However, the remainder of the evidence during this period generally does not show that these symptoms manifested with sufficient severity and occurred with sufficient frequency to warrant a 20 percent rating.  Records from December 2007, April 2008, and October 2008 reflect normal findings or slightly diminished reflexes.  In August 2009, the Veteran denied any numbness or tingling, and records from March 2010 show normal strength and sensation.

The 40 percent ratings in effect as of September 9, 2010 are also consistent with the findings of the VA examination from that date.  The examination revealed absent lower extremity reflexes and strength limited in part to 3/5, and the supplemental opinion from the examiner described the Veteran's radiculopathy as "severe."  However, marked muscular atrophy, which is a criterion of the higher 60 percent rating under Diagnostic Code 8520, was not demonstrated.

However, the March 1, 2012 VA examination did note atrophy in the bilateral distal calves, in addition absent sensation and diminished reflexes.  The examiner also indicated that the Veteran's symptoms of intermittent pain, paresthesias, and numbness were "severe."  Although the examiner ultimately stated that the level of incomplete paralysis present was "mild," the objective findings and examiner's comments indicate an overall level of impairment consistent with the higher 60 percent rating under Diagnostic Code 8520 for each of the Veteran's lower extremities.

The maximum 80 percent rating is not warranted, however, as the Veteran's condition has not resulted in such severe symptoms as foot dangling or dropping, or no possible active movement of the muscles below the knee.

While the record also contains evidence of bowel, bladder, and erectile dysfunction, separate ratings for these conditions as neurologic abnormalities are not warranted.  Records dated April 2010 specifically attributed the Veteran's bowel and bladder impairment to his nonservice-connected prostate cancer.  Records dated August 2010 attributed erectile dysfunction to a hormone blockade treatment for a nonservice-connected condition.  The treating physician specifically noted that the nerve supply to the penis was intact.  There are no competent medical opinions to refute these conclusions, and the Veteran has not specifically asserted that bowel, bladder, or erectile dysfunction is attributable to his service-connected lumbar spine disability.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine degenerative disc disease and bilateral lower extremity radiculopathy with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's pain, limitation of motion, numbness, weakness, decreased sensation, and diminished reflexes are all contemplated under the rating criteria for the Veteran's disabilities.  There is no indication that the Veteran's lumbar spine disability or associated radiculopathy result in any symptoms that fall so far outside the rating schedule as to render it inadequate.

TDIU

Although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

In this case, the record contains evidence that the Veteran is unemployable due to his service-connected disabilities on appeal.  Therefore, the Board does have jurisdiction over the issue of the Veteran's entitlement to TDIU.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  A Veteran's level of education, special training, and previous work experience may be considered in arriving at a conclusion, but not the Veteran's age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2012).  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

After resolving the Veteran's increased ratings claims, service connection has been in effect during the period on appeal for lumbar spine degenerative disc disease with radiculopathy (60 percent effective August 17, 2001); right lower extremity radiculopathy (40 percent from September 9, 2010, 60 percent from March 1, 2012); left lower extremity radiculopathy (40 percent from September 9, 2010, 60 percent from March 1, 2012); and hypertension (10 percent).  His combined rating has been 60 percent prior to September 9, 2010; 80 percent from September 9, 2010 to February 29, 2012; and 100 percent from March 1, 2012.  Therefore, the schedular criteria for a TDIU have been met throughout the appeal period, but are not applicable from March 1, 2012.  See 38 C.F.R. § 4.16(a).

Remaining for resolution is the question of whether there is probative evidence of his unemployability because of service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

As the Court explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a Veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The resolution of this appeal ultimately turns on whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the U.S. Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), which stated that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore at 358. 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The evidence shows the Veteran was previously employed as a truck driver.  A September 2006 letter from the Veteran's private physician stated that the Veteran was able to drive with the medications he was prescribed.  

During a November 2006 learning disability evaluation, the Veteran reported that he was having difficulty maintaining employment as a truck driver due to his back injury and pain.  He was noted to have a high school diploma, and long-term successful employment as a truck driver and in the construction field.  He had few transferable skills.  He was trained as a mechanic in the military.  The examining psychologist stated that the Veteran was unable to continue working as a truck driver due to the strenuous nature of the job.

The Veteran's SSA records show he reported being unable to work as of April 3, 2007, due to his back condition, as well as depression and prostate cancer.  VA examinations from February 2008 show the Veteran reported being unemployed for less than a year due to his back condition.  

The Veteran underwent a VA spine examination in September 2010.  The examiner stated that the Veteran was unemployable because of pain, loss of mobility and loss of function.

Additional VA examinations were conducted in March 2012, and the examiner opined that the Veteran's hypertension condition did not preclude employment.  However, because of the severity of the Veteran's back pain, he was clearly unable to work in any position requiring lifting or carrying weight, and the examiner felt the severity of his pain on daily basis would prevent him from being able to concentrate for a sufficiently long time to even be able to perform satisfactorily in sedentary position.

A TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU throughout the period on appeal.  He reportedly stopped working in April 2007.  VA examiners in September 2010 and March 2012 concluded that the Veteran's back condition and resulting pain rendered him unemployable.  These findings are consistent with the Veteran's history of physically demanding employment as a truck driver and working in construction.  There is no competent evidence to indicate that the Veteran would still be capable of finding and maintaining substantially gainful employment light of all of his service-connected disabilities, his education and work history.


ORDER

An initial 60 percent rating for lumbar spine degenerative disc disease with radiculopathy is granted effective August 17, 2001; this rating replaces previously assigned separate ratings for the lumbar spine and right and left lower extremity radiculopathy for this period only.

An initial rating in excess of 40 percent for right lower extremity radiculopathy is denied prior to March 1, 2012.

An initial 60 percent rating for right lower extremity radiculopathy is granted from March 1, 2012.

An initial rating in excess of 40 percent for left lower extremity radiculopathy is denied prior to March 1, 2012.

An initial 60 percent rating for left lower extremity radiculopathy is granted from March 1, 2012.

TDIU is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


